EXHIBIT 10.1
 
STATE OF NORTH CAROLINA
COUNTY OF HENDERSON
 
AGREEMENT


This Agreement is made and entered into this the _______ day of December, 2012,
by and between Henderson County, a body politic and corporate, hereinafter
“County”, and Zentric Inc. Corporation, hereinafter “Company”.
 
WITNESSETH:
 
Whereas, the County is a body politic and corporate having the capacity to
contract under N.C.G.S. § 153A-11; and


Whereas, the Company is a Nevadacorporation authorized to do business in North
Carolina, having the capacity to contract; and


Whereas, the Company has been considering commencing operations in Henderson
County, which if it occurs is estimated by the Company to result in a capital
investment of at least $7,000,000.00, and not fewer than 106 new jobs, each
paying in excess of the average weekly wage for jobs in Henderson County; and


Whereas, the Company has stated that Henderson County is competing with one or
more other sites for the location of the capital investment.


Whereas, the Company requested assistance from the County in the form of
Economic Incentives to offset the start-up costs associated with consolidating
their headquarters to a single Henderson County location; and


Whereas, in reliance upon the Company’s representations to the County concerning
the net capital investment to be made, the County set a public hearing for
October 17, 2012, and in further reliance upon the Company’s representations to
the County, duly advertised in the Hendersonville Tribune, a newspaper having
daily general circulation in Henderson County, on October 4, 2012, their intent
to consider granting Economic Incentives to the Company consisting of assistance
with the expenses associated with the startup of the new facility in a total
amount not to exceed the amount shown below, to be reimbursed to the Company
over a period of ten (10) years; and


Whereas, the County has the authority under N.C. Gen. Stat. § 158-7.1(a) to
assist industries in the expenses associated with the start-up of expanded
operations where the assistance will stimulate the local economy, will promote
business, and benefit the public by generating additional tax revenue for the
County; and


Whereas, the County has determined after a duly advertised public hearing held
on October 17, 2012, that the investment as stated above by the Company would
benefit the public in Henderson County; and


Whereas, the County has determined that a capital investment of $7,000,000.00
will benefit the county by generating an additional $7,000,000.00 in taxable
capital property, real or personal; and
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants and promises and
obligations contained herein below, the parties agree as follows:


1.       The Company shall acquire, construct and equip for operations in
Henderson County, and shall acquire the requisite equipment for the same.  The
equipping of the new facility shall result in a capital investment by the
Company in personal property in an amount of not less than $7,000,000.00 (such
investment in real property improvements (and not the purchase price of already
existing real property and improvements) and/or new business personal property
hereinafter referred to as “the Capital Investment”) that will be taxable by the
County pursuant to N.C. Gen. Stat. §105-274.  The equipping of the newbusiness
personal property (in phases as stated below) is hereinafter referred to as the
“Capital Investment Requirement.”  It is understood and agreed by both parties
to this Agreement that the Henderson County Assessor will make an independent
valuation of the Capital Investment for ad valorem tax purposes at its true
value in money (defined as fair market value in N.C. Gen. Stat. §105-382) as
required by N.C. Gen. Stat. §105-382.  In the event the Company disagrees with
the independent valuation placed upon such real and personal property by the
Henderson County Assessor, the Company shall have the right to appeal such
valuation to the Henderson County Board of Equalization and Review and further
to the North Carolina Property Tax Commission in accordance with the North
Carolina General Statutes.


2.       The Company shall complete the Capital Investment Requirement in phases
as follows:


a.    
Phase One:  Complete by December 31, 2013, consisting of a total of not less
than $2,175,000.00 (in value for ad valorem tax purposes) in combined new real
property improvements (and not purchase price of existing real property and
improvements) and new business personal property.



b.    
Phase Two:  Complete by December 31, 2016, consisting of not less than
$4,825,000.00 (in value for ad valorem tax purposes) in addition to the
investment identified as Phase One, above, in combined real property
improvements (and not purchase price of existing real property and improvements)
and new business personal property.



c.    
Each time period for completion of a phase shall be referred to as such phase’s
“Capital Investment Term.”



3.       During such time as Company is eligible for Economic Incentives,
Company shall list the Capital Investment each year as required by the Henderson
County Assessor’s Office, and the Capital Investment shall be depreciated
pursuant to the Henderson County Assessor’s Office guidelines in existence at
the time of listing.  Company shall pay to the County directly the ad valorem
property tax on the applicable portion of the Capital Investment by January of
the year after it is listed, as set forth in the County’s annual personal
property tax bill.  The amount of ad valorem personal property taxes paid to the
County for a particular ad valorem property tax year related to items comprising
the Capital Investment shall constitute “Capital Investment Taxes”.  Upon
payment of Capital Investment Taxes, and compliance with the Capital Investment
Certifications and the Employment Certification (described below), Company shall
be eligible for the Economic Incentives as set forth in Paragraph 4 below.
 
 
2

--------------------------------------------------------------------------------

 


4.       The Company shall be entirely responsible for completing the Expansion
and for paying all expenses associated with the Capital Investment
Requirement.  However, if the Company is otherwise in compliance with all other
terms of this agreement, the County shall reimburse the Company for actual
start-up costs incurred by the Company that are associated with the Capital
Investment Requirement (including but not limited to acquiring equipment and
other personal property, and training of personnel), hereinafter “Start-up
Costs”, on the schedule listed below, in an amount not to exceed the lesser of
Thirty-Five Thousand Nine Hundred Fifty-Two Dollars and No Cents ($35,952.00) or
one hundred percent (100%) of the previous year’s Capital Investment Taxes, (the
lesser figure, whichever it maybe be, hereinafter known as “Economic
Incentives”), to be paid to the Company for a total of ten (10) years.  Each
annual installment shall be due and payable on the December 31st first following
the receipt of that year’s Capital Investment Taxes and each annual Employment
Certification (each Certification as defined in Paragraph 12 here in below) from
the Company by the County.  The County shall not pay any interest to the Company
on any portion of the Economic Incentives paid to the Company by the County
pursuant to the terms of this Agreement.


5.       The Company shall indemnify and hold harmless Henderson County for any
and all occurrences associated with the Expansion. The terms of this paragraph
shall survive any termination of this Agreement, or any determination or event
rendering this Agreement null and void.


6.       The Term of this Agreement shall run from the Effective Date through
midnight, December 31, 2023.


7.       If the Company shall make a determination to cease operation of the
Facility prior to the end of the Term, this Agreement shall be deemed
terminated, and Henderson County shall have no further obligations hereunder,
including but not limited to the obligation to pay any further installments on
the Economic Incentives after the date of such cessation of operation.


8.       Not later than December 31, 2013, or thirty (30) days after the
completion of the Phase One Capital Investment Requirement, whichever occurs
earlier, the Company shall certify in writing by one authorized to execute
contracts on behalf of Company to the County that the Phase One Capital
Investment has been completed, hereinafter “Phase One Capital Investment
Certification.   Not later than December 31, 2016, or thirty (30) days after the
completion of the Phase Two Capital Investment Requirement, whichever occurs
earlier, the Company shall certify in writing by one authorized to execute
contracts on behalf of Company to the County that the Phase Two Capital
Investment has been completed, hereinafter “Phase Two Capital Investment
Certification.
 
 
3

--------------------------------------------------------------------------------

 
 
The Company shall include with each such Capital Investment Certification
evidence that the total Capital Investment required by the terms of this
Agreement has been completed and paid for by the Company.  Such evidence shall
consist of invoices, purchase orders, canceled checks, and other documents which
will reasonably prove to the satisfaction of the County that the obligation for
$2,175,000.00 (Phase One) and $4,825,000.00 (Phase Two) taxable capital
investmentin combined new real property improvements (and not purchase price of
existing real property and improvements) and new business personal property has
been met by the Company.  As provided above, the County’s obligation to begin
reimbursement for Start-up Costs as noted in paragraph 4, above, shall not begin
until each such Capital Investment Certification and supporting adequate
documentation has been received by the County.  In the event the Company fails
to provide the Capital Investment Certifications and evidence required by the
terms of this Paragraph to the County within the time frame specified above,
this Agreement shall be deemed terminated, and the County shall have no further
obligation hereunder.


9.       The Company shall certify to the County in writing by one authorized to
execute contracts on behalf of the Company the Start-up Costs associated with
the Expansion, the certification being referred to as “Certification of Start-Up
Costs”.  The Company shall include with the Certification of Start-Up Costs
adequate documentation that the Expansion has been completed and paid for and
adequate documentation as to the amount spent for Start-up Costs.  Such adequate
documentation may consist of invoices, purchase orders, canceled checks, and
other documents which will reasonably prove to the satisfaction of the County
the Start-up Costs paid for by the Company.  As provided above, the County’s
obligation to begin reimbursement for Start-Up Costs shall not be triggered
until such Certification of Start-Up Costs and supporting documentation has been
received by the County.


10.     The Company agrees that any duly authorized representative of the County
shall have access to and the right to reasonably inspect, copy, audit, and
examine all of the books, records, and other documents relating to the
fulfillment of this Agreement during the Term.


11.     The Company may, at any time during the Term, refund the Economic
Incentives, or portion thereof, paid to the Company by the County pursuant to
the terms of this Agreement.  Such refund shall end all obligations of the
Company and all obligations to complete the Capital Investment imposed by the
terms of this Agreement.


12.     Not later than the last business day of March of each year for which
reimbursement of Start-Up Costs is sought by the Company, the Company shall
provide to the County in writing, executed by one authorized to execute
contracts on behalf of the Company, a certification of the following
(collectively, “Employment Certification”):


a.    
That as of December 31 immediately prior to the certification and as of the
certification date the Company employed at least the total number of full-time
jobs shown on the annual list:

 
Year
Number of
full-time jobs
Year
Number of
full-time jobs
2013
21
2018
116
2014
49
2019
116
2015
71
2020
116
2016
92
2021
116
2017
116
2022
116

 
 
4

--------------------------------------------------------------------------------

 
 
b.    
The average wages for all the jobs shown on each annual Employment Certification
must be at least $40,000.00, plus other employment benefits including health
insurance.

 
c.    
As a part of the Employment Certification, the Company shall provide the County
with a list of the positions created as a result of this Agreement, the average
wage rate for such positions, and a summary of the other employment benefits
received by the persons in those positions.

 
The County’s obligation to begin reimbursement for Start-up Costs as noted in
paragraph 4, above, shall not begin until such Employment Certification and
supporting adequate documentation has been received by the County.  In the event
the Company fails to provide the initial and each subsequent annual Employment
Certification and evidence required by the terms of this Paragraph to the County
within the time frame specified above, this Agreement shall be deemed
terminated, and the County shall have no further obligation hereunder, and the
Company shall promptly, but in any event within thirty (30) days of the demand
for the same by the County, refund to the County all Economic Incentives paid to
the Company by the County.


13.     No provision of this Agreement shall be construed or interpreted as
creating a pledge of the faith and credit of the County within the meaning of
any constitutional debt limitation.  No provision of this Agreement shall be
construed or interpreted as delegating governmental powers, nor as a donation or
a lending of the credit of the County within the meaning of the State
Constitution.  This Agreement shall not directly or indirectly or contingently
obligate the County to make any payments beyond those appropriated in the
County’s sole discretion for any fiscal year in which this Agreement shall be in
effect.  No provision of this Agreement shall be construed to pledge or to
create a lien on any class or source of the County’s moneys, nor properties, nor
shall any provision of the Agreement restrict to any extent prohibited by law,
any action or right of action on the part of any future County governing
body.  To the extent of any conflict between this Paragraph and any other
paragraph of this Agreement, this Paragraph shall take priority.


14.     The Company shall be entirely responsible for, and shall bear all risk
of loss associated with the Expansion and with the creation of
employees.  Further, in the event that the assistance provided by the County
hereunder, or any party thereof, is deemed by a court of competent jurisdiction
to be ultra vires or not authorized by the laws or constitution of the State of
North Carolina, the Company shall promptly refund all amounts paid hereunder by
the County to the County.  This Paragraph shall survive the expiration or
termination of this Agreement.


15.     This Agreement shall bind all successors and assigns of the Company;
however, neither this Agreement, nor the right to payment under the terms of
this Agreement, may be assigned by the Company, or otherwise used as collateral
for any obligations of the Company, financial or otherwise without the expressed
written consent of the Henderson County Board of Commissioners.


16.     This Agreement shall be governed by the laws of the State of North
Carolina.
 
 
5

--------------------------------------------------------------------------------

 


17.     The Company represents and warrants to the County that the Company will
comply with all applicable local, State, and Federal laws in carrying out the
obligations incurred by the Company under the terms of this Agreement.


18.     Any written notice or written certification or payment required by the
terms of this Agreement shall be deemed given if delivered in person, or mailed
certified mail, return receipt requested to the persons named below:
 

To the County: Charles Russell Burrell, County Attorney
Office of the CountyAttorney
1 Historic Courthouse Square, Suite 5
Hendersonville, NC28792
    To the Company: ____________________________
ZENTRIC INC.
Add mailing address here
Add city/state/zip here

 
20.     In the event any term, covenant or condition of this Agreement is deemed
invalid or unenforceable, the remainder of this Agreement, of the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected and each
term, covenant or condition of this Agreement shall be valid and be enforced to
the fullest extent permitted by law.


21.     The provisions hereof shall inure to the benefit of and bind the parties
hereto and their respective heirs, successor and assigns.  This document shall
be considered to have been prepared equally by the parties hereto and shall not
be construed more strictly against either of them.  The provision hereof shall
be liberally construed to give effect to their apparent intent.


22.     This Agreement constitutes the entire agreement of the parties hereto
and may not be modified or canceled except pursuant to the terms hereof or an
instrument in writing signed by the parties hereto.
 
 
6

--------------------------------------------------------------------------------

 


23.     This Agreement may be executed in one or more counterparts and shall
become effective when one or more counterparts have been signed by all of the
parties; each counterpart shall be deemed an original but all counterparts shall
constitute a single instrument.


24.     Any provision herein contained which by its nature and effect is
required to be observed, kept, or performed after the execution of this
Agreement shall survive said execution and remain binding upon and for the
benefit of the parties until fully observed, kept, or performed.  Provided
however, that all provisions of this Agreement which by their terms survive any
termination of this Agreement shall survive indefinitely.


25.     This Agreement is intended to benefit the parties hereto only, and
therefore no third party shall have any rights under this Agreement, or be
deemed a third party beneficiary.


26.     This Agreement shall be effective after it has been duly executed by the
two parties, the effective date being the date above first written.
 
 

--------------------------------------------------------------------------------

(The remainder of this page was left blank intentionally.)
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Now, therefore, the two parties have caused this Agreement to be duly approved
and duly executed in triplicate, each to have the force and effect of an
original as of the date and year above first written.
 

  HENDERSON COUNTY            
By: (Seal)
              CHARLES D. MESSER, Chairman     Henderson County Board of
Commissioners   Attest:   (CountySeal)                         Clerk to the
Board                 ZENTRIC INC.   Attest:   (Corporate Seal)         BY:
(Seal)               President             Secretary      

 
 
8

--------------------------------------------------------------------------------

 
 
STATE OF NORTH CAROLINA
COUNTY OF HENDERSON
 
I, , Notary Public for said County and State, certify that
_____________________________, personally came before me this day and
acknowledged that he/she is  Secretary to ZENTRIC INC., a Nevada corporation
authorized to do business in North Carolina, that by authority duly given and as
the act of the corporation, the foregoing instrument was signed in its name by
its , sealed with its corporate Seal, and attested by him/herself as
its  Secretary.
 
Witness my hand and official seal, this the  day of , 20___.
 
(Official Seal)
 

           
Notary Public
          My Commission expires, 20___.      

 
 
9

--------------------------------------------------------------------------------

 
 
STATE OF NORTH CAROLINA
COUNTY OF HENDERSON
 
I,, Notary Public for said County and State, certify that Teresa Wilson
personally came before me this day and acknowledged that she is Clerk to the
Board of Commissioners of Henderson County, a body politic and corporate and
that by authority duly given and as the act of the corporation, the foregoing
instrument was signed in its name by its Chairman of the Board of Commissioner,
sealed with its corporate seal, and attested by herself as its Clerk.
 
Witness my hand and official seal, this the  day of , 20__.
 
(Official Seal)
 

           
Notary Public
          My Commission expires, 20___.      

 
 
10

--------------------------------------------------------------------------------